Citation Nr: 1607068	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a VA annual clothing allowance for the year 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1979 to August 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination of the Memphis, Tennessee, VA Medical Center (VAMC) which denied entitlement to an annual clothing allowance for the year 2014.  The Board has reviewed the Veterans Health Administration (VHA) file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an annual clothing allowances for the year 2014 is warranted as he wore a back brace due to his service-connected lumbar spine degenerative joint disease which "wears out the Veteran's t-shirts and any other garment that is used repeatedly."  

VA will pay an annual clothing allowance to each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the Secretary of VA determines tends to wear out or tear the clothing of the veteran.  A veteran is entitled to one annual clothing allowance if the Under Secretary for Health or a designee certifies that the veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).  

The Board observes that all relevant VA documentation is not currently of record.  While his Application for Annual Clothing Allowance (VA Form 10-8678) for the year 2013 is of record, the Veteran's claim for an annual clothing allowance for the year 2014 is not of record.  An undated Prosthetics Veteran Record (VA Form 10-2319) states that the Veteran was awarded annual clothing allowances due to his use of a back brace for the years 2010, 2011, and 2012.  The clinical documentation supporting those awards are not of record.  Documentation of the award of the Veteran's annual clothing allowance for the year 2013, if any, is not of record.  

VA should obtain all relevant VA records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate (1) the Veteran's claim for an annual clothing allowance for the year 2014 and (2) documentation of the Veteran's awards of an annual clothing allowance for the years prior to 2014 with the record.  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

